DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 14 June 2022.  Claims 1, 3, 11 and 15 have been amended.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, pg. 7, filed 14 June 2022, with respect to rejected claims 1-7 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the claim amendments filed on 14 June 2022.  The rejections of claims 1-7 have been withdrawn. 

Applicant's arguments, see Remarks, pgs. 8-11, filed 14 June 2022, with respect to the rejections of claims 15-19 under 35 U.S.C. 102(a)(1)/(a)(2)  have been fully considered but they are not persuasive. 

With respect to the Applicant’s argument, “Burda does not teach ‘the dispatch rule 224 includes a dispatching preference which depends on a processing result from a tool for running a lot or work in progress.’”  (see Remarks, pg. 10, paragraph 1)  The Examiner respectfully disagrees. 

U.S. Patent Publication No. 2009/0299510 A1 (Burda) discloses: 
In accordance with the invention, priority among such workpieces/items or lots may be based on any of a number of factors included in priority rule 224 such as the priority for delivery of one or more particular workpieces/items (e.g. those represented by triangles in FIG. 1B which were assumed to be "late"), workpieces/items which are waiting because of a tool or resource which is "down (e.g. circle 5 in FIG. 1B), if a particular operation can be performed more quickly on a particular tool (e.g. because of a prior operation using the same settings or parameters), number of workpieces/items waiting for the same operation (e.g. triangles 4 and 5 of FIG. 1B) or to return a given workpiece/item to a preferred line (e.g. triangle 6 in FIG. 1B). As illustrated in FIG. 1B, the real-time schedule developed by the invention can allocate any or all of the waiting workpieces/items, in sequence, depending on priority rules 224, to tool or resource 170 via conveyor 150 as depicted by solid or dashed arrows and process as many of them as possible during the remainder of the current schedule segment. Any workpieces/items not reached by tool or resource 170 by the end of the current schedule segment will be scheduled in due course in the next segment with tool or resource 170 being allocable in the normal manner.  (pg. 4, par. [0030])

In summary, Burda recites a dispatch (priority) rule includes a priority factor (i.e. a preference) of waiting on the availability of a tool or resource to perform a particular operation more quickly on a particular tool based on obtained data of a prior operation that used the same settings or parameters (i.e. a processing result from at least one tool running at least one lot); hence, Burda discloses the Applicant’s claimed limitation of “the dispatching preference depends on a processing result from at least one tool for running at least one lot”.

Further, in response to Applicant's argument that the reference fails to show a dispatch rule includes a dispatching preference that depends on a processing result from work in progress, it is noted that the feature upon which applicant relies is not recited in rejected claim 15.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner’s Note: Claim 15 currently recites: “refreshing the dispatching rule, based on the processing result feeding back from the assigned at least one tool for running the at least one lot.” in lines 9-10.

In regards to the Applicant’s argument, 
Moreover, because Burda does not disclose the limitation of "generating a tool-lot relationship, based on a dispatching rule" recited in claim 15 as stated above, Burda cannot disclose assigning lots to tools by using such tool-lot relationship generated based on such dispatching rule. Accordingly, Burda does not disclose the limitation of "assigning the at least one lot to the at least one tool by utilization of the tool-lot relationship to manufacture semiconductor devices on at least one wafer in the at least one lot" as explicitly recited in claim 15.  (see Remarks, pg. 10, paragraph 2)  
The Examiner respectfully disagrees.

The Examiner refers to the above response, pgs. 2-4, paragraph 4 of this Office action, and the argument herein as addressed. 

With respect to the Applicant’s argument, “Burda does not disclose that the dispatch list 260 is refreshed based on the processing result that the tool feedbacks after processing work in progress.”  (see Remarks, pg. 10, paragraph 3)  The Examiner respectfully disagrees. 

The Examiner recognizes the features upon which applicant relies (i.e., “the tool feedbacks after processing work in progress” in claim 15) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner’s Note: Claim 15 currently recites: “refreshing the dispatching rule, based on the processing result feeding back from the assigned at least one tool for running the at least one lot.” in lines 9-10.

In regards to the Applicant’s argument, “Claims 16-20 depend from claim 15. It is respectfully submitted that these dependent claims are also allowable by reason of depending from the allowable claim 15 as well as for adding additional features.”  (see Remarks, pg. 11, paragraph 3) 

The Examiner refers to the above response, pgs. 2, paragraph 4 - pg. 5, paragraph 6 of this Office action, and the argument herein as addressed. 

Applicant's arguments, see Remarks, pgs. 11-12, filed 14 June 2022, with respect to the rejections of claims 8-14 and 20 are under 35 U.S.C. 103 have been fully considered but they are not persuasive. 



With respect to the Applicant’s argument, “Burda does not disclose that the dispatch rule 224 is decided based on information fed back from the tool for processing work in progress.”  (see Remarks, pg. 11, paragraph 8)  The Examiner respectfully disagrees.

The Examiner recognizes the features upon which applicant relies (i.e. a rule is decided based on information fed back from the tool for processing work in progress in claim 8) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner’s  Note: Claim 8 currently recites: “deciding a dispatching rule, based on process information fed back from at least one tool for processing at least one lot …” in lines 4-6.

In regards to the Applicant’s argument, 
Moreover, because Burda does not disclose the limitation of "deciding a dispatching rule, based on process information fed back from at least one tool for processing at least one lot" recited in claim 8 as stated above, Burda surely fails to disclose generating a tool-lot relationship based on such dispatching rule decided based on process information fed back from the tool. Accordingly, Burda does not disclose the limitation of "generating a tool-lot relationship, based on at least one process constraint and the dispatching rule" as explicitly recited in claim 8.  (see Remarks, pg. 12, paragraph 1)  

The Examiner respectfully disagrees.

The Examiner refers to the above response, pg. 6, paragraph 9 of this Office action, and the argument herein as addressed. 
With respect to the Applicant’s argument, “Claims 9-14 depend from claim 8. It is respectfully submitted that these dependent claims are also allowable by reason of depending from the allowable claim 8 as well as for adding additional features.”  (see Remarks, pg. 12, paragraph 4)  The Examiner respectfully disagrees.

The Examiner refers to the above response, pg. 6, paragraphs 9-10 of this Office action, and the argument herein as addressed. 

In regards to the Applicant’s argument, “With respect to claim 20, because claim 20 depends from the allowable claim 15 as stated above and Chua does not remedy the deficiencies of Burda, claim 20 is allowable over Burda and Chua.”  (see Remarks, pg. 12, paragraph 5)  The Examiner respectfully disagrees.  

The Examiner refers to the above response, pgs. 2, paragraph 4 - pg. 5, paragraph 6 of this Office action, and the argument herein as addressed. 

Claims 1, 6, 8, 9, 12 and 18 are objected to, claims 15-19 stand rejected under 35 U.S.C. 102(a)(1)/(a)(2) and claims 8-14 and 20 stand rejected under 35 U.S.C. 112(b).

Claim Objections
Claims 1, 6, 8, 9, 12 and 18 are objected to because of the following informalities:  
Claim 1 includes the limitation of “feedback” and claims 6, 8, 9, 12, 18 include the limitation of “fed back”.  The spelling of claim limitations should be the same to maintain continuity and clarity in the claim language.
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2009/0299510 A1 (hereinafter Burda).

As per claim 15, Burda discloses the limitations of a method, comprising: 
generating a tool-lot relationship, based on a dispatching rule (pg. 4, par. [0025]; i.e. build a dispatch list in accordance with a dispatch rule (Fig. 3, element 224)), wherein the dispatching rule includes a dispatching preference (pg. 4, par. [0030]; i.e. “… a number of factors included in priority rule 224 such as … if a particular operation can be performed more quickly on a particular tool (e.g. because of a prior operation using the same settings or parameters)…”), and the dispatching preference depends on a processing result from at least one tool for running at least one lot (pg. 4, par. [0030]; i.e. “… a number of factors included in priority rule 224 such as … if a particular operation can be performed more quickly on a particular tool (e.g. because of a prior operation using the same settings or parameters)…”);  
assigning the at least one lot to the at least one tool by utilization of the tool-lot relationship to manufacture semiconductor devices on at least one wafer (pg. 2, par. [0019]; i.e. semiconductor wafers or chips) in the at least one lot (pg. 3, par. [0024]-[0025] and pg. 4, par. [0027]-[0029]; i.e. the determined tools/resources that perform work-in-progress (WIP) are used to build the real time dispatch list for the lot per the dispatch rule); and 
refreshing the dispatching rule, based on the processing result feeding back from the assigned at least one tool for running the at least one tool (pg. 4, par. [0028]-[0030]; i.e. [0029] - “If the tool or resource is confirmed to be available at operation 355, a real time dispatch list is built at operation 365.” and  [0030] - “ … priority among such workpieces/items or lots may be based on any of a number of factors included in priority rule 224 such as … workpieces/items which are waiting because of a tool or resource which is "down (e.g. circle 5 in FIG. 1B), if a particular operation can be performed more quickly on a particular tool for running the at least one lot (e.g. because of a prior operation using the same settings or parameters) …”; in summary, the dispatch rule is updated as tools/resources become available to provide a sequence among a plurality of lots based on a factor of rapidness in performing a particular operation on a particular tool). 

As per claim 16, Burda discloses the method of claim 15, further comprises: 
providing at least one process constraint (pg. 4, par. [0024]; i.e. a MES database contains constraint information concerning availability of tools and resources), based on the at least one lot and the at least one tool (i.e. searching for work-in-progress that can be performed by tools or resources), wherein the tool-lot relationship is generated further based on the at least one process constraint (pg. 4, par. [0027]-[0029]; i.e. the determined tools/resources to perform the work-in-progress (WIP) are used to build the real-time dispatch list for the lot per the dispatch rule). 

As per claim 17, Burda discloses the method of claim 16, further comprises: 
refreshing the at least one process constraint, based on the process result (pg. 3, par. [0024] and [0025] and pg. 4, par. [0027]; i.e. [0027] - “… real time monitoring 214 of MES 210 detects a change reflecting new availability of a tool or resource, it searches for work in progress (WIP) that can be performed by that tool or resource … it is likely that there will be some WIP that can be performed by a given tool or resource that has now become available.  If such a match is found by MES 210, that match forms the basis of dispatch request 270.”). 
As per claim 18, Burda discloses the method of claim 15, further comprises: 
checking work-in-progress (WIP) information with at least one process constraint (i.e. searching for work-in-progress that can be performed by tools or resources) is included in a process constraint database (pg. 3, par. [0024], pg. 4, par. [0027] and Fig. 2, element 212; i.e. a database of a manufacturing execution system (MES)); and 
analyzing the processing result that is fed back from the at least one tool (pg. 3, par. [0024] and [0025] and pg. 4, par. [0027]-[0029]; i.e. the determined tools/resources to perform the work-in-progress are used to build the dispatch list for the lot per the dispatch rule). 
 
As per claim 19, Burda discloses the method of claim 15, further comprises: 
processing the at least one lot by the at least one tool that is assigned with the utilization of the tool-lot relationship( pg. 4, par. [0027]-[0029]; i.e. the determined tools/resources to perform the work-in-progress (WIP) are used to build the dispatch list for the lot per the dispatch rule). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burda in view of U.S. Patent Publication No. 2005/0096770 A1 (hereinafter Chua).

As per claim 8, Burda substantially teaches the Applicant’s claimed invention.  Burda teaches the limitations of a non-transitory computer readable medium comprising computer executable instructions executed by a processor for carrying out a method, the method comprising: 
deciding a dispatching rule (i.e. build a dispatch list in accordance with a dispatch rule (Fig. 3, element 224)) based on process information fed back from at least one tool (pg. 3, par. [0024]-[0025]; i.e. availability information (i.e. status) of a tool/resource is detected by manufacturing execution system (MES) in substantially real time, wherein the tool/resource feds back data to the MES) for processing at least one lot (pg. 3, par. [0024] and [0025] and pg. 4, par. [0027]-[0029]; i.e. determined tools/resources perform the work-in-progress based on the dispatch list for a lot per the dispatch rule); and 
generating a tool-lot relationship, based on at least one process constraint (i.e. searching for the work-in-progress that can be performed by tools or resources) and the dispatching rule (pg. 4, par. [0027]; i.e. a built real time dispatch list in accordance with the dispatch rule (Fig. 3, element 224)), for the at least one tool (pg. 2, par. [0019]; i.e. “… a manufacturing process with the given tool or resource performing a different operation on the workpiece/item during each pass through the give tool or resource.”) to manufacture semiconductor devices (pg. 2, par. [0019]; i.e. semiconductor wafers or chips) in the at least one lot (pg. 4, par. [0027]-[0029]; i.e. the determined tools/resources perform the work-in-progress (WIP) using the real time built dispatch list for the lot per the dispatch rule). 

Burda does not expressly teach wherein the dispatching rule includes at least one dispatching preference, and the at least one dispatching preference indicates preference of the at least one tool for processing the at least one lot.

However Chua, in an analogous art of a production environment (pg. 1, par. [0002]), teaches the missing limitations of a dispatching rule (Fig. 2, element 202; i.e. “Job release constraints 202 are a set of one or more operative constraints which govern the job release scheduling performed the job release system 200.”) includes at least one dispatching preference (pg. 4, par. [0049]; i.e. “If the ‘machine preference constraint’ job release constraint 202 (FIG. 2) is operative, machine information 204 may additionally include machine preference information indicating, for each machine in the production facility 100, the preference (or suitability) of that machine for processing each job in the pool of pending jobs 206.”), and the at least one dispatching preference indicates preference of at least one tool (pg. 4, par. [0049]; i.e. “If the ‘machine preference constraint’ job release constraint 202 (FIG. 2) is operative, machine information 204 may additionally include machine preference information indicating, for each machine in the production facility 100, the preference (or suitability) of that machine for processing each job in the pool of pending jobs 206.”) for processing at least one lot (pgs. 3-4, par. [0046], [0047] and [0049]) for the purpose of producing a job based on machine preference levels (pg. 4, par. [0049]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Burda to include the addition of the limitations of a dispatching rule includes at least one dispatching preference, and the at least one dispatching preference indicates preference of at least one tool for processing at least one lot to sufficiently utilize resources or production capacity (Chua: pgs. 1-2, par. [0007] and [0009]).

As per claim 9, Burda teaches the method further comprises: 
parsing the dispatching rule that is decided (pg. 3, par. [0024]-[0025] and pg. 4, par. [0028]-[0029]; i.e. [0028] - “Upon receipt 330 of the dispatch request 270 by the dispatcher 220, the dispatcher 220 interrogates current schedules for tools or resources which have been provided from scheduler 230 as the schedule is built (310).”);  and 
refreshing the dispatching rule, based on the process information that is fed 
back from the at least one tool (pg. 4, par. [0028]-[0029]; i.e. [0029] - “If the tool or resource is confirmed to be available at operation 355, a real time dispatch list is built at operation 365.”).

As per claim 10, Burda, teaches the method further comprises: 
refreshing the at least one process constraint, based on lot information regarding at least one wafer being processed by the at least one tool (pg. 3, par. [0025] and pg. 4, par. [0027]; i.e. [0026] – “The MES 210 then generates a dispatch request 270 to the dispatcher 220 which can then build a real time dispatch list in accordance with dispatch rule 224 …”; and  [0027] - “… real time monitoring 214 of MES 210 detects a change reflecting new availability of a tool or resource, it searches for work in progress (WIP) that can be performed by that tool or resource … it is likely that there will be some WIP that can be performed by a given tool or resource that has now become available.  If such a match is found by MES 210, that match forms the basis of dispatch request 270.”). 

As per claim 12, Burda teaches the method further comprises: 
when the at least one process constraint is included in work-in-progress (WIP) information, analyzing the process information fed back from at least one tool (pg. 3, par. [0024] and [0025] and pg. 4, par. [0027]-[0029]; i.e. the determined tools/resources that can perform the work-in-progress are used to build the real time dispatch list for the lot per the dispatch rule).
 
As per claim 13, Burda teaches the method further comprises: 
assigning the at least one lot to the at least one tool, based on a dispatch priority and the tool-lot relationship (pg. 4, par. [0030]; i.e. priority among lots are based on any of a number of factors included in the priority rule (Fig. 3, element 224); and “As illustrated in FIG. 1B, the real-time schedule developed by the invention can allocate any or all of the waiting workpieces/items, in sequence, depending on priority rules 224, to tool or resource 170 via conveyor 150 as depicted by solid or dashed arrows and process as many of them as possible during the remainder of the current schedule segment.”).
 
As per claim 14, Burda teaches wherein assigning the at least one lot to the at least one tool further comprises: 
setting the at least one tool to select the at least one lot in sequence, based on the dispatch priority (pg. 4, par. [0030]; i.e. the priority among lots are based on any of the number of factors included in the priority rule (Fig. 3, element 224); and “As illustrated in FIG. 1B, the real-time schedule developed by the invention can allocate any or all of the waiting workpieces/items, in sequence, depending on priority rules 224, to tool or resource 170 via conveyor 150 as depicted by solid or dashed arrows and process as many of them as possible during the remainder of the current schedule segment.”).

As per claim 20, Burda does not expressly teach the dispatching preference indicates preference of at least one tool for processing the at least one lot.
However Chua, in an analogous art of a production environment (pg. 1, par. [0002]), teaches the missing limitation of a dispatching preference (pg. 4, par. [0049]; i.e. “If the ‘machine preference constraint’ job release constraint 202 (FIG. 2) is operative, machine information 204 may additionally include machine preference information indicating, for each machine in the production facility 100, the preference (or suitability) of that machine for processing each job in the pool of pending jobs 206.”) indicates preference of at least one tool (i.e. “If the ‘machine preference constraint’ job release constraint 202 (FIG. 2) is operative, machine information 204 may additionally include machine preference information indicating, for each machine in the production facility 100, the preference (or suitability) of that machine for processing each job in the pool of pending jobs 206.”) for processing at least one lot (pgs. 3-4, par. [0046], [0047] and [0049]) for the purpose of producing a job based on machine preference levels (pg. 4, par. [0049]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Burda to include the addition of the limitation of a dispatching preference indicates preference of at least one tool for processing at least one lot to sufficiently utilize resources or production capacity (Chua: pgs. 1-2, par. [0007] and [0009]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Burda in view of Chua in further view of U.S. Patent Publication No. 2013/0190915 A1 (hereinafter Choo).

As per claim 11, Burda in view of Chua does not expressly teach the method further comprises:
when the lot information meets the at least one process constraint, defining the at least one lot as being not manufactured in the at least one tool. 

However Choo, in analogous art of semiconductor manufacturing (pg. 2, par. [0023]), teaches the missing limitation when lot information meets at least one process constraint (i.e. constraint levels), defining at least one lot as being not manufactured in at least one tool (pg. 2, par. [0027] and pg. 13, par. [0139]; i.e. when constraint level 3 is meet, a lot is not dispatch to a tool chamber) for the purpose of avoiding the dispatch of a lot to a tool that cannot process the lot (pg. 13, par. [0139]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Burda in view of Chua to include the addition of the limitation of lot information meets at least one process constraint, defining at least one lot as being not manufactured in at least one tool to improve cycle time by reducing inaccurate dispatching (Choo: pg. 1, par. [0002]).

Allowable Subject Matter
Claims 1 and 6 would be allowable if rewritten to overcome the objection set forth in this Office Action.

Claims 2-5 and 7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Numerous U.S. Patent Publications; U.S. Patent Publication No. 2005/0096770 A1 discloses a release of jobs based on an application of multiple constraints; U.S. Patent Publication No. 2005/0203655 A1 discloses a manufacturing equipment scheduler controls run sequences of product lots to minimize low utilization rates of units of manufacturing equipment within a manufacturing facility; U.S. Patent Publication No. 2009/0299510 A1 discloses manufacturing a product using a scheduler for dispatching of lots of products by tools and other resources; and U.S. Patent Publication No. 2009/0326704 A1 discloses processing a lot through a cluster tool having multiple processing chambers includes dispatching a lot to a cluster tool having a plurality of processing chambers, determining which of the multiple processing chambers are active processing chambers and inactive processing chambers, setting a recipe for processing the lot utilizing the active processing chambers of the cluster tool, and processing a portion of the lot through the active processing chambers; 

However, none of the prior art of record, alone or in combination, expressly teach of fairly suggest the combination of the specifics of the claimed structure of the system comprising of a dispatching system, dispatching rule database, and processor coupled to the dispatching database and a memory to process at least one lot using at least one tool by utilization of a tool-lot relationship generated based on dispatching preferences, wherein the dispatching preference indicates tools’ feedback preferences for at least one lot. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to fabrication systems.

U.S. Patent Publication No. 2002/0032495 A1 discloses a production management system for carrying out efficient physical circulation and multi-product variable production management on a semiconductor manufacture and development line.

U.S. Patent Publication No. 2005/0113955 A1 discloses a system and method that prioritizes product lots for fabrication and dispatching to manufacturing equipment establishes priorities for dispatching product lots based on a criticality factor and establishes a priority for dispatching product lots to manufacturing equipment based on processing capability and the efficiency of manufacturing equipment. 

U.S. Patent No. 6,594,536 B1 discloses a method and computer program for dynamic matching of wafer lots waiting for processing and available tools to maximize wafer output.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117